UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Many preferred securities generated double-digit gains during the 12 months ended July 31, 2012, outpacing common stocks, as measured by the broad S&P 500 Index’s advance of 9.13%, and U.S. investment-grade bonds, as measured by the Barclays Capital U.S. Aggregate Bond Index’s gain of 7.25%. For the 12 months ended July 31, 2012, John Hancock Preferred Income Fund III returned 15.65% at net asset value (NAV) and 28.95% at market price. The difference in the Fund’s performance at NAV and its performance at market price stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV price at any time. For the same 12-month period, the Bank of America Merrill Lynch Preferred Stock Hybrid Securities Index returned 7.72%. This index is unleveraged. Effective April 30, 2012, the Fund increased its monthly distribution rate by 8.91% to $0.1222 per share. The new distribution rate more closely reflects the Fund’s current earnings. During the period, some of the Fund’s best performing holdings were newly issued preferred securities, including utility company Entergy and one of its subsidiaries, which fared well amid a scarcity of newly issued investment-grade utility preferreds. Many of the portfolio’s U.S. bank holdings, including U.S. Bancorp and Wells Fargo & Company, performed well, helped in part by favorable supply-and-demand conditions. European bank holdings, including Royal Bank of Scotland Group PLC, Barclays Bank PLC and Deutsche Bank, got a boost at the end of 2011 from moves by the European Central Bank to ease conditions for the banks. And while these holdings came under pressure in the spring of 2012 when worries about the European sovereign debt crisis were at their peak, they gathered strength at the end of the period when investors began to distinguish between banks that would fare well and those that wouldn’t in the event of a euro breakup. Detracting from performance were the securities of Apache Corp and Energy company Southern Union Company. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund normally will invest at least 25% of its total assets in the industries comprising the utilities sector, which includes telecommunications companies, measured at the time of purchase. When the Fund’s investments focus on one or more sectors of the economy, they are far less diversified than the broad securities markets. This means that the Fund may be more volatile than other funds, and the values of its investments may go up and down more rapidly. Specifically, utilities can be hurt by higher interest costs in connection with capital construction programs, costs associated with environmental and other regulations and the effects of economic declines, surplus capacity and increased competition. In addition, the Fund may invest in financial services companies, which can be hurt by economic declines, changes in interest rates, regulatory and market impacts. The Fund’s investments in securities of non-U.S. issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 6 Preferred Income Fund III | Annual report Portfolio summary Top 10 Issuers (33.9% of Total Investments on 7-31-12) Merrill Lynch Preferred Capital Trusts 3.8% Morgan Stanley Capital Trusts 3.3% Entergy 3.8% JPMorgan Chase 3.2% Nexen, Inc. 3.8% Qwest Corp. 3.1% ING Groep NV 3.8% MetLife, Inc. 2.9% U.S. Bancorp 3.4% Deutsche Bank 2.8% Sector Composition Financials 59.9% Consumer Staples 1.4% Utilities 23.9% Industrials 0.5% Telecommunication Services 8.1% Short-Term Investments 0.3% Energy 5.9% Country Composition United States 83.1% Switzerland 1.3% Netherlands 5.3% Spain 0.9% United Kingdom 5.2% Bermuda 0.3% Canada 3.9% 1 As a percentage of the Fund’s total investments on 7-31-12. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. The Fund’s investments in securities of non-U.S. issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 4 Each security trades in U.S. dollars. Annual report | Preferred Income Fund III 7 Fund’s investments As of 7-31-12 Shares Value Preferred Securities (a) 143.6% (96.4% of Total Investments) (Cost $853,009,993) Consumer Staples 2.1% Food & Staples Retailing 2.1% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 135,000 12,500,163 Energy 7.0% Oil, Gas & Consumable Fuels 7.0% Apache Corp., Series D, 6.000% 158,500 7,698,345 Nexen, Inc., 7.350% 1,350,000 34,155,000 Financials 88.1% Capital Markets 10.8% Credit Suisse Guernsey, 7.900% (Z) 455,000 11,957,400 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 808,400 20,210 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 142,601 1,426 Morgan Stanley Capital Trust III, 6.250% 174,000 4,346,520 Morgan Stanley Capital Trust IV, 6.250% 850,000 21,105,500 Morgan Stanley Capital Trust V, 5.750% 139,000 3,422,180 Morgan Stanley Capital Trust VII, 6.600% 33,100 823,528 The Goldman Sachs Group, Inc., 6.125% (L)(Z) 875,500 22,876,815 Commercial Banks 19.0% Barclays Bank PLC, Series 3, 7.100% (L)(Z) 382,000 9,607,300 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 515,000 13,230,350 HSBC Holdings PLC, 8.000% (Z) 63,500 1,756,410 HSBC USA, Inc., 6.500% 135,000 3,408,750 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 210,000 5,735,100 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 955,000 18,393,300 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 313,500 8,219,970 Santander Holdings USA, Inc., Series C, 7.300% (Z) 463,000 11,598,150 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 160,000 4,384,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (L)(Z) 890,000 25,818,900 Wells Fargo & Company, 8.000% (L)(Z) 374,000 11,466,840 8 Preferred Income Fund III | Annual report See notes to financial statements Shares Value Consumer Finance 3.1% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 595,000 $14,940,450 SLM Corp., 6.000% (Z) 57,100 1,386,959 SLM Corp., Series A, 6.970% (Z) 44,899 2,096,783 Diversified Financial Services 27.3% Citigroup Capital X, 6.100% 715,000 17,782,050 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 24,600 673,794 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 40,000 983,600 Deutsche Bank Capital Funding Trust X, 7.350% (Z) 248,300 6,257,160 Deutsche Bank Contingent Capital Trust II, 6.550% (L)(Z) 396,500 9,912,500 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 311,000 8,098,440 General Electric Capital Corp., 6.000% (Z) 110,000 2,795,100 General Electric Capital Corp., 6.050% (Z) 75,000 1,936,500 General Electric Capital Corp., 6.100% 20,000 525,000 General Electric Capital Corp., 6.625% 43,000 1,145,520 ING Groep NV, 7.050% (L)(Z) 598,970 14,674,765 ING Groep NV, 7.200% (L)(Z) 765,000 18,956,700 JPMorgan Chase & Company, 8.625% (Z) 395,000 10,661,050 JPMorgan Chase Capital XXIX, 6.700% (Z) 687,500 18,218,750 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 520,000 13,072,800 Merrill Lynch Preferred Capital Trust IV, 7.120% 415,000 10,416,500 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 430,000 10,814,500 RBS Capital Funding Trust V, 5.900% 725,000 10,954,750 RBS Capital Funding Trust VI, 6.250% 340,000 5,236,000 Insurance 12.9% Aegon NV, 6.375% (L)(Z) 276,000 6,913,800 Aegon NV, 6.500% (Z) 270,000 6,679,800 American Financial Group, Inc., 7.000% (L)(Z) 484,000 13,048,640 MetLife, Inc., Series B, 6.500% (L)(Z) 1,002,000 25,601,100 Phoenix Companies, Inc., 7.450% 577,000 13,940,320 PLC Capital Trust V, 6.125% (Z) 192,279 4,858,890 Prudential PLC, 6.500% (Z) 129,638 3,339,475 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 122,300 3,094,190 Real Estate Investment Trusts 15.0% Duke Realty Corp., Depositary Shares, Series J, 6.625% 638,100 16,271,550 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 151,600 3,850,640 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 118,500 3,019,380 Kimco Realty Corp., 6.000% 870,000 22,489,500 See notes to financial statements Annual report | Preferred Income Fund III 9 Shares Value Real Estate Investment Trusts (continued) Public Storage, Inc., 5.750% 257,000 $6,787,370 Public Storage, Inc., 6.350% 199,000 5,450,610 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 121,700 3,440,459 Public Storage, Inc., Series P, 6.500% (Z) 123,000 3,423,090 Senior Housing Properties Trust, 5.625% 209,000 5,078,700 Wachovia Preferred Funding Corp., Series A, 7.250% (L)(Z) 740,000 20,098,400 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 148,800 Industrials 0.7% Machinery 0.7% Stanley Black & Decker, Inc., 5.750% 172,700 4,353,767 Telecommunication Services 12.1% Diversified Telecommunication Services 4.6% Qwest Corp., 7.000% 60,000 1,600,200 Qwest Corp., 7.375% (L)(Z) 777,500 21,381,250 Qwest Corp., 7.500% 174,500 4,762,105 Wireless Telecommunication Services 7.5% Telephone & Data Systems, Inc., 6.875% (Z) 468,000 12,753,000 Telephone & Data Systems, Inc., 7.000% (L)(Z) 415,000 11,541,150 United States Cellular Corp., 6.950% (L)(Z) 742,000 20,219,500 Utilities 33.6% Electric Utilities 22.5% Alabama Power Company, 5.200% (Z) 414,000 10,855,080 Entergy Arkansas, Inc., 5.750% 105,100 2,918,627 Entergy Louisiana LLC, 5.250% 240,000 6,326,400 Entergy Louisiana LLC, 5.875% (Z) 312,625 8,656,586 Entergy Louisiana LLC, 6.000% (Z) 240,600 6,830,634 Entergy Mississippi, Inc., 6.000% 108,194 3,124,643 Entergy Mississippi, Inc., 6.200% 148,000 4,289,040 Entergy Texas, Inc., 7.875% 71,986 2,127,186 FPC Capital I, Series A, 7.100% (Z) 810,000 20,962,800 FPL Group Capital Trust I, 5.875% (Z) 301,000 7,961,450 Gulf Power Company, 5.750% (Z) 135,100 4,070,563 HECO Capital Trust III, 6.500% (Z) 228,100 5,821,112 NextEra Energy Capital Holdings, Inc., 5.700% (L)(Z) 644,000 17,465,280 NextEra Energy Capital Holdings, Inc., 7.450% (Z) 20,000 520,000 PPL Corp., 9.500% 300,000 16,305,000 SCE Trust I, 5.625% 87,000 2,311,590 Southern California Edison Company, 6.125% (Z) 20,000 2,021,250 Southern California Edison Company, Series C, 6.000% (Z) 120,285 12,077,372 10 Preferred Income Fund III | Annual report See notes to financial statements Shares Value Independent Power Producers & Energy Traders 0.7% Constellation Energy Group, Inc., Series A, 8.625% 164,000 $4,367,320 Multi-Utilities 10.4% BGE Capital Trust II, 6.200% (Z) 720,000 18,403,200 Dominion Resources, Inc., Series A, 8.375% (Z) 249,900 7,209,615 DTE Energy Company, 6.500% 303,000 8,654,438 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 237,290 6,584,798 SCANA Corp., 7.700% 756,000 21,644,280 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 2.2% (1.5% of Total Investments) (Cost $16,469,835) Financials 1.1% Commercial Banks 1.1% CA Preferred Funding Trust 7.000 01-29-49 $9,000,000 6,615,000 Utilities 1.1% Multi-Utilities 1.1% Dominion Resources Capital Trust I (L)(Z) 7.830 12-01-27 6,364,000 6,523,157 Corporate Bonds 2.7% (1.8% of Total Investments) (Cost $17,773,293) Energy 1.8% Oil, Gas & Consumable Fuels 1.8% Southern Union Company (P) 3.462 11-01-66 $12,900,000 10,513,500 Utilities 0.9% Electric Utilities 0.9% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 5,000,000 5,346,950 Par value Value Short-Term Investments 0.4% (0.3% of Total Investments) (Cost $2,500,000) Repurchase Agreement 0.4% Repurchase Agreement with State Street Corp. dated 7-31-12 at 0.010% to be repurchased at $2,500,001 on 8-1-12, collateralized by $2,545,000 Federal National Mortgage Association, 0.650% due 8-28-14 (valued at $2,551,413, including interest) $2,500,000 2,500,000 Total investments (Cost $889,753,121) † 148.9% Other assets and liabilities, net (48.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Preferred Income Fund III 11 Notes to Schedule of Investments LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 7-31-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 7-31-12 was $243,700,527. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 7-31-12 was $493,422,916. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $889,886,001. Net unrealized appreciation aggregated $1,332,384, of which $59,246,415 related to appreciated investment securities and $57,914,031 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 7-31-12: United States 83.1% Netherlands 5.3% United Kingdom 5.2% Canada 3.9% Switzerland 1.3% Spain 0.9% Bermuda 0.3% 12 Preferred Income Fund III | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $889,753,121) $891,218,385 Cash 264,465 Cash segregated at custodian for swapcontracts 2,880,000 Receivable for investmentssold 374,547 Dividends and interestreceivable 2,031,381 Other receivables and prepaidexpenses 165,835 Totalassets Liabilities Committed facility agreementpayable 294,000,000 Payable for investmentspurchased 1,024,389 Swap contracts, atvalue 3,181,025 Interestpayable 15,444 Payable toaffiliates Accounting and legal servicesfees 9,401 Trustees’fees 41,630 Other liabilities and accruedexpenses 107,668 Totalliabilities Netassets Paid-incapital $739,077,069 Undistributed net investmentincome 4,712,476 Accumulated net realized gain (loss) on investments and swapagreements (143,518,728) Net unrealized appreciation (depreciation) on investments and swapagreements (1,715,761) Netassets Net asset value pershare Based on 31,511,994 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $18.99 See notes to financial statements Annual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $54,761,946 Interest 2,218,495 Less foreign taxeswithheld (2,224) Total investmentincome Expenses Investment managementfees 6,352,789 Accounting and legal servicesfees 102,785 Transfer agentfees 36,528 Trustees’fees 53,446 Printing andpostage 121,765 Professionalfees 89,602 Custodianfees 26,409 Interestexpense 2,809,948 Stock exchange listingfees 28,182 Other 37,666 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 3,980,987 Swapcontracts (301,708) Change in net unrealized appreciation (depreciation)of Investments 34,910,983 Swapcontracts (3,181,025) Net realized and unrealizedgain Increase in net assets fromoperations 14 Preferred Income Fund III | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 7-31-12 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $47,319,097 $46,679,028 Net realized gain(loss) 3,679,279 (2,243,309) Change in net unrealized appreciation(depreciation) 31,729,958 25,959,911 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (43,638,139) (42,346,912) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 1,078,296 — Totalincrease Netassets Beginning ofyear 558,386,565 530,337,847 End ofyear Undistributed net investmentincome Sharesoutstanding Beginning ofyear 31,451,955 31,451,955 Issued pursuant to Dividend ReinvestmentPlan 60,039 — End ofyear See notes to financial statements Annual report | Preferred Income Fund III 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 7-31-12 Cash flows from operating activities Net increase in net assets from operations $82,728,334 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (168,522,491) Long-term investments sold 132,746,136 Increase in short term investments (1,729,000) Net amortization of premium (discount) 15,353 Decrease in dividends and interest receivable 920,360 Decrease in payable for investments purchased (5,114,916) Increase in receivable for investments sold (374,547) Increase in cash segregated at custodian for swap contracts (2,880,000) Increase in other receivables and prepaid expenses (105,913) Increase in unrealized depreciation of swap contracts 3,181,025 Decrease in payable to affiliates (868) Decrease in interest payable (13,432) Decrease in other liabilities and accrued expenses (19,506) Net change in unrealized (appreciation) depreciation on investments (34,910,983) Net realized gain on investments (3,980,987) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement $6,600,000 Reinvestment of common shares pursuant to Dividend Reinvestment Plan 1,078,296 Distributions to shareholders (43,638,139) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Preferred Income Fund III | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 7-31-12 7-31-11 7-31-10 7-31-09 7-31-08 1 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.50 1.48 1.49 1.46 0.27 2.06 Net realized and unrealized gain (loss) oninvestments 1.13 0.76 2.67 (3.21) (2.47) (3.39) Distributions to Auction Preferred Shares(APS) — (0.53) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.39) (1.35) (1.22) (1.44) (0.26) (1.58) From net realizedgain — (0.20) From tax return ofcapital — — (0.13) (0.05) — — Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 4 4 4 Total return at market value (%) 3 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $598 $558 $530 $442 $541 $618 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.23 1.36 6 1.28 1.36 1.36 7 1.41 Interest expense 0.50 0.55 0.64 1.24 1.73 7 0.04 11 Expenses before reductions (including interestexpense) 1.73 1.91 6 1.92 2.60 3.09 7 1.45 8 Expenses net of reductions (excluding interestexpense) 1.23 1.17 6 1.14 1.14 1.11 7 1.10 Expenses net of reductions (including interestexpense) 1.73 1.72 6 1.78 2.38 2.84 7 1.10 9 Net investmentincome 8.46 8.39 6 9.70 12.52 9.36 7 9.98 10 Portfolio turnover (%) 16 19 14 18 2 9 Seniorsecurities Total value of APS outstanding (inmillions) — 11 Total debt outstanding end of period (in millions) $294 $287 $263 $214 $253 $296 Asset coverage per $1,000 ofdebt 12 $3,036 $2,943 $3,019 $3,068 $3,138 $3,087 See notes to financial statements Annual report | Preferred Income Fund III 17 1 For the two month period ended 7-31-08. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes non-recurring litigation fees which represent 0.13% of average net assets. After insurance recovery, impact to net expenses and net investment income ratios was less than 0.01%. 7 Annualized. 8 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the period shown. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.94% for the year ended 5-31-08. 9 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.74% for the year ended 5-31-08. 10 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 6.44% for the year ended 5-31-08. 11 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 12 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As borrowings outstanding change, the level of invested assets will change accordingly. Asset coverage ratio provides a measure of leverage as of the datesshown. 18 Preferred Income Fund III | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Preferred Income Fund III (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
